DETAILED ACTION
Claims 1-31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-19 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US2021/0345352, Zhao hereinafter) in view of Khoshnevisan et al. (US2019/0044614, Khoshnevisan hereinafter).
As to claim 1: Zhao discloses a method comprising: 
receiving input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraphs [0063]-[0065] and [0143], determining a first resource utilization system and a second resource utilization system within a management range of a spectrum management device based on an interference overlapping map, which interfere with each other and adopt different radio access technologies, where the first resource utilization system and the second resource utilization system include at least a pair of wireless stations including a first wireless station and a second wireless station); 

generating an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0145], [0159] In step S12, the width of the guard band (interpreted as adjacent channel interference value) is determined based on the measurement result of interferences measuring performed by the terminal device located in the overlapping region of the first resource utilization system and the second resource utilization system.); and 
… the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0079]-[0082], the width of the guard band is increased or decreased  according to the interference margin (interpreted as estimate of adjacent channel interference) and the OOBE model of the second resource utilization system.).

Zhao further discloses at least in paragraph [0159], updating the interference overlapping map based on measurement results. But Zhao does not explicitly disclose assigning the adjacent channel interference value to the pair of wireless stations.

However Khoshnevisan discloses assigning the adjacent channel interference value to the pair of wireless stations (see at least in paragraphs [0070] and [0079], the second corresponding primary channel allocation may be associated with a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Khoshnevisan, into invention of Zhao in order to avoid adjacent channel interference between CBSDs. (see Khoshnevisan, paragraphs [0070]).

As to claim 2: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses wherein assignment of the adjacent channel interference value to the pair of wireless stations indicates that first communications over a first wireless channel by the first wireless station causes interference above a threshold value to the second wireless see at least paragraph [0148], see at least paragraph [0148], a difference between the adjacent-channel interferences-to-noise ratio and an adjacent-channel interferences-to-noise ratio threshold are calculated as an interference margin).

As to claim 3: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses further comprising: selecting allocation of wireless channels to the first wireless station and the second wireless station based on the adjacent channel interference value in response to detecting that the adjacent channel interference value is above a threshold value (see at least paragraph [00165], In a case that the adjacent channel interferences threshold are -100 dBm, the adjacent channel interferences exceed the interference threshold both in a case that the LTE-LBT cell and the LTE-TDD cell adopt the same channel (that is GB=0 MHz) and in a case that they adopt adjacent channel (GB=5 MHz).).

As to claim 4: Zhao and Khoshnevisan disclose the method as in claim 3. Zhao further discloses further comprising: choosing a frequency spacing between the first wireless channel and the second wireless channel based on the adjacent channel interference value associated with the pair (see at least paragraph [0062], insert a guard band (GB) between the spectrum resources to be adopted by two resource utilization systems.).


As to claim 8: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses wherein the first wireless station and the second wireless station are members of a group of wireless stations in a wireless network environment, the method further comprising: assigning wireless channels to the multiple wireless stations along with supplemental wireless channels to accommodate frequency spacings amongst the wireless channels (see at least paragraph [0062], As mentioned above, in the coexistence scenario, the problem of interferences between the resource utilization systems adopting different RATs, such as co-channel interferences, adjacent-channel interferences and the like, is to be considered. A solution to the problem of interferences is to insert a guard band (GB) between the spectrum resources to be adopted by two resource utilization systems.).

As to claim 9: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses wherein the first wireless station is a first mobile communication device; and wherein the second wireless station is a second mobile communication device (see at least paragraph [0091], CBSD1 to CBSD6).

As to claim 10: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses wherein the first wireless station is a first wireless base station providing first mobile communication devices access to a remote network; and wherein the second wireless station is a second wireless base station providing second mobile communication devices access to the remote network (see at least paragraph [0056], different wireless communication systems (same type of wireless communication systems adopting the same RAT or different types of wireless communication systems adopting different RATs).).

As to claim 11: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses wherein the adjacent channel interference value is based on a combination of: i) first adjacent channel interference caused by the first wireless station wirelessly transmitting while the second wireless station is wirelessly receiving, and ii) second adjacent channel interference caused by the second wireless station wirelessly transmitting while the first wireless station is wirelessly receiving (see at least paragraph [0072], adjacent channel interferences, a co-channel interferences-to-noise ratio, an adjacent channel interferences-to-noise ratio, an out of band emission (OOBE) model of the first resource utilization system and/or the second resource utilization system.).

As to claim 12: Zhao and Khoshnevisan disclose the method as in claim 11. Zhao further discloses wherein the adjacent channel interference value is set to the greater of the first adjacent channel interference and the second adjacent channel interference (see at least paragraph [00165], In the case that the guard band is set to 10 MHz, the adjacent channel interferences can meet the interferences guard threshold requirement, thereby verifying effectiveness of the guard band adjustment of the present disclosure).

As to claim 13: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses wherein the adjacent channel interference value is based on a combination of CBSD (Citizens Broadband radio Service Device) coordination and EUD (End User Device) coordination (see at least paragraph [0056], the resource utilization system may include functional entities citizens broadband radio service device (CBSD)).

As to claim 14: Zhao and Khoshnevisan disclose the method as in claim 13. Zhao further discloses further comprising: determining the adjacent channel interference value based on channel usage during a test of determining the adjacent channel interference value (see at least paragraph [0067], determines the width of the guard band (GB) based on the interference conditions between the first resource utilization system and the second resource utilization system.).

As to claim 15: Zhao and Khoshnevisan disclose the method as in claim 1. Zhao further discloses further comprising: marking a relationship between the first wireless station and the second wireless station as being an edge susceptible to adjacent channel interference in response to detecting that the adjacent channel interference value is greater than a threshold value (see at least paragraph [00165], In a case that the adjacent channel interferences threshold are -100 dBm, the adjacent channel interferences exceed the interference threshold both in a case that the LTE-LBT cell and the LTE-TDD cell adopt the same channel (that is GB=0 MHz) and in a case that they adopt adjacent channel (GB=5 MHz).).
As to claim 16: Zhao discloses a system comprising: communication management hardware operable to: 
receive input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraphs [0063]-[0065] and [0143], determining a first resource utilization system and a second resource utilization system within a management range of a spectrum management device based on an interference overlapping map, which interfere with each other and adopt different radio access technologies, where the first resource utilization system and the second resource utilization system include at least a pair of wireless stations including a first wireless station and a second wireless station); 
generate an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0145], [0159] In step S12, the width of the guard band (interpreted as adjacent channel interference value) is determined based on the measurement result of interferences measuring performed by the terminal device located in the overlapping region of the first resource utilization system and the second resource utilization system.); and 
… the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0079]-[0082], the width of the guard band is increased or decreased  according to the interference margin (interpreted as estimate of adjacent channel interference) and the OOBE model of the second resource utilization system.).

Zhao further discloses at least in paragraph [0159], updates the interference overlapping map based on measurement results. But Zhao does not explicitly disclose assign the adjacent channel interference value to the pair of wireless stations.

However Khoshnevisan discloses assign the adjacent channel interference value to the pair of wireless stations (see at least in paragraphs [0070] and [0079], the second corresponding primary channel allocation may be associated with a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Khoshnevisan, into invention of Zhao in order to avoid adjacent channel interference between CBSDs. (see Khoshnevisan, paragraphs [0070]).

As to claim 17: Zhao and Khoshnevisan disclose the method as in claim 16. Zhao further discloses wherein assignment of the adjacent channel interference value to the pair of wireless stations indicates that first 30 communications over a first wireless channel from the first wireless station causes wireless interference above a threshold value to the second wireless station in a second wireless channel, the second wireless channel being adjacent in frequency to the first wireless channel (see at least paragraph [0148], see at least paragraph [0148], a difference between the adjacent-channel interferences-to-noise ratio and an adjacent-channel interferences-to-noise ratio threshold are calculated as an interference margin).
As to claim 18: Zhao and Khoshnevisan disclose the system as in claim 16. Zhao further discloses wherein the communication management resource is further operable to: select allocation of wireless channels to the first wireless station and the second wireless station based on the adjacent channel interference value (see at least paragraph [00165], In a case that the adjacent channel interferences threshold are -100 dBm, the adjacent channel interferences exceed the interference threshold both in a case that the LTE-LBT cell and the LTE-TDD cell adopt the same channel (that is GB=0 MHz) and in a case that they adopt adjacent channel (GB=5 MHz).).

As to claim 19: Zhao and Khoshnevisan disclose the system as in claim 18. Zhao further discloses wherein the communication management resource is further operable to: choose a frequency spacing between the first wireless channel and the second wireless channel based on the adjacent channel interference value (see at least paragraph [0062], insert a guard band (GB) between the spectrum resources to be adopted by two resource utilization systems.).

As to claim 23: Zhao and Khoshnevisan disclose the system as in claim 16. Zhao further discloses wherein the first wireless station and the second wireless station are members of a group of wireless stations in a wireless network environment; and wherein the communication management resource is further operable to: assign see at least paragraph [0062], As mentioned above, in the coexistence scenario, the problem of interferences between the resource utilization systems adopting different RATs, such as co-channel interferences, adjacent-channel interferences and the like, is to be considered. A solution to the problem of interferences is to insert a guard band (GB) between the spectrum resources to be adopted by two resource utilization systems.).

As to claim 24: Zhao and Khoshnevisan disclose the system as in claim 16. Zhao further discloses wherein the first wireless station is a first mobile communication device; and wherein the second wireless station is a second mobile communication device (see at least paragraph [0091], CBSD1 to CBSD6).

As to claim 25: Zhao and Khoshnevisan disclose the system as in claim 16. Zhao further discloses wherein the first wireless station is a first wireless base station providing first mobile communication devices access to a remote network; and wherein the second wireless station is a second wireless base station providing second mobile communication devices access to the remote network (see at least paragraph [0056], different wireless communication systems (same type of wireless communication systems adopting the same RAT or different types of wireless communication systems adopting different RATs).).

As to claim 26: Zhao and Khoshnevisan disclose the system as in claim 16. Zhao further discloses wherein the adjacent channel interference value is based on a combination of: i) first adjacent channel interference caused by the first wireless station wirelessly transmitting while the second wireless station is wirelessly receiving, and ii) second adjacent channel interference caused by the second wireless station wirelessly transmitting while the first wireless station is wirelessly receiving (see at least paragraph [0072], adjacent channel interferences, a co-channel interferences-to-noise ratio, an adjacent channel interferences-to-noise ratio, an out of band emission (OOBE) model of the first resource utilization system and/or the second resource utilization system.).

As to claim 27: Zhao and Khoshnevisan disclose the system as in claim 26. Zhao further discloses wherein the adjacent channel interference value is set to the greater of the first adjacent channel interference and the second adjacent channel interference (see at least paragraph [00165], In the case that the guard band is set to 10 MHz, the adjacent channel interferences can meet the interferences guard threshold requirement, thereby verifying effectiveness of the guard band adjustment of the present disclosure).

As to claim 28: Zhao and Khoshnevisan disclose the system as in claim 16. Zhao further discloses wherein the adjacent channel interference value is based on a combination of CBSD (Citizens Broadband radio Service Device) coordination and EUD (End User Device) coordination (see at least paragraph [0056], the resource utilization system may include functional entities citizens broadband radio service device (CBSD)).

As to claim 29: Zhao and Khoshnevisan disclose the system as in claim 28. Zhao further discloses wherein the communication management resource is further operable to: determine the adjacent channel interference value based on channel usage during a test of generating the adjacent channel interference value (see at least paragraph [0067], determines the width of the guard band (GB) based on the interference conditions between the first resource utilization system and the second resource utilization system.).

As to claim 30: Zhao and Khoshnevisan disclose the system as in claim 16. Zhao further discloses wherein the communication management resource is further operable to: mark a relationship between the first wireless station and the second wireless station as being an edge susceptible to adjacent channel interference in response to detecting that the adjacent channel interference value is greater than a threshold value (see at least paragraph [00165], In a case that the adjacent channel interferences threshold are -100 dBm, the adjacent channel interferences exceed the interference threshold both in a case that the LTE-LBT cell and the LTE-TDD cell adopt the same channel (that is GB=0 MHz) and in a case that they adopt adjacent channel (GB=5 MHz).).

As to claim 31: Zhao discloses computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: 
receive input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraphs [0063]-[0065] and [0143], determining a first resource utilization system and a second resource utilization system within a management range of a spectrum management device based on an interference overlapping map, which interfere with each other and adopt different radio access technologies, where the first resource utilization system and the second resource utilization system include at least a pair of wireless stations including a first wireless station and a second wireless station); 
generate an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0145], [0159] In step S12, the width of the guard band (interpreted as adjacent channel interference value) is determined based on the measurement result of interferences measuring performed by the terminal device located in the overlapping region of the first resource utilization system and the second resource utilization system.); and 
… the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0079]-[0082], the width of the guard band is increased or decreased  according to the interference margin (interpreted as estimate of adjacent channel interference) and the OOBE model of the second resource utilization system.).

Zhao further discloses at least in paragraph [0159], updates the interference overlapping map based on measurement results. But Zhao does not explicitly disclose assign the adjacent channel interference value to the pair of wireless stations.

However Khoshnevisan discloses assign the adjacent channel interference value to the pair of wireless stations (see at least in paragraphs [0070] and [0079], the second corresponding primary channel allocation may be associated with a guard band allocation to avoid adjacent channel interference for a CBSD 705 with other CBSDs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Khoshnevisan, into invention of Zhao in order to avoid adjacent channel interference between CBSDs. (see Khoshnevisan, paragraphs [0070]).

Allowable Subject Matter
Claims 5-7 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZHAO et al. (US 20210006342) discloses Frequency Spectrum Management Device, System, Method and Computer Readable Storage Medium.
CIMPU et al. (US 20190373615) discloses A Method and a Controlling Node for Controlling Resources in a Shared Channel.
CIMPU et al. (US 20190141713) discloses Cumulative Interference Allocation.
CIMPU et al. (US 20190335336) discloses Method and Apparatus for Handling Interference Connection Types in Citizens Broadband Radio Service Devices Band.
Sevindik et al. (US 20200396624) discloses Citizens Broadband Radio Service Network Interference Management Using Dual Subscriber Identification Module Devices.
Li et al. (US 20110182338) discloses Co-Channel Interference and Adjacent Channel Interference Detection and Suppression.
GUO et al. (US 20200245152) discloses Electronic Device and Method for Wireless Communication and Computer Readable Storage Medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464